UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6864



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUCIEN ANTONIO ROBERTS, a/k/a Lou,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-99-21-4)


Submitted:   July 14, 2004                 Decided:   July 28, 2004


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lucien Antonio Roberts, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lucien Antonio Roberts seeks to appeal the district

court’s denial of his Fed. R. Civ. P. 60(b) motion to reconsider

judgment.     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).

The denial of a Rule 60(b) motion is the final order in a habeas

proceeding and thus requires a certificate of appealability for

appeal.     Reid v. Angelone, 369 F.3d 363, 367-69 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Roberts has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                   - 2 -
        DISMISSED




- 3 -